DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (10/05/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Acknowledgements

3.	Examiner would like to thank Atty. S. Burch, (Reg. No. 66,570) for the new list of amendments provided, clearly stated remarks and observations, received on (10/05/2021).

3.1.	Upon new entry, claims (1 -22) remain pending on this application, of which claims (1, and 13) are the two (2) parallel running independent claims on record. 

3.2.	The Information Disclosure Statement (IDS) that was submitted on (09/16/2021) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.   
                                Response to Arguments

4.	Applicant's arguments have been carefully reviewed and considered but they’re not persuasive, in view of the newly incorporated amendments to claim 1, a new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the combined PA on record, in details teaches all feature of the stitching techniques as claimed, that for the most part were part of the common knowledge, way before the invention was made/filed.

4.2.	Examiner further considers that no allowable subject matter has been yet identified, or evidence of technical reasoning proving patentable weight of what it’s claimed. It is valid to point out that in order to prove patentability at PTO, the claim language has to present a clear defined functionality, including a clear algorithm/structure execution) that would differentiate from the PA and standard papers on record. The newly presented list of claims, (as currently stated) fails this requirement.

4.3.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.4.	Regarding Applicant’s arguments/remarks the Examiner considers;

4.4.1.	Applicant’s argues a failure to disclose - "stitching interface and adjustment of the stitch-line via shifting techniques"; [page 7]; the Examiner disagrees because under the broadest reasonable interpretation doctrine, consistent with the instant specs and the common knowledge of one of ordinary skill in the art, at least Abbas; et al. teaches a similar techniques in at least [Abbas; 0101]).

4.4.2.	For the specific rationale and motivation associated with the newly amended elements in claim1, please refer to rejection section (5).

4.5.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

                     Claim rejection

              35 USC § 103 rejection

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.2.	Claims (1 -22) are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli; et al. (US 2017/0006219; hereafter “Adsumilli”) in view of Abbas; et al (US 2018/0205889; hereafter “Abbas”).

Claim 1. (Currently Amended) Adsumilli discloses the invention substantially as claimed - A camera mirror system for a vehicle comprising: (e.g. an image mosaic composition technique (Figs 6 and 9) for a multi-camera embodiment, Figs (1-2), applicable to plurality of industrial ecosystems, able to resolve artifact/distortion issues that may appear when stitching overlap FOV areas, as illustrated in at least Figs. (5 and 8); [Adsumilli; 0024; 0065; 0090]).
Adsumilli further discloses - a camera system having at least a first and second field of view of a scene, the first and second fields of view including a shared overlap area; (e.g. see Figs (1 and 8) for “area overlap” of the multi cameras fov; [0019; 0090]); 
at least one display (e.g. display (240); Fig. 2; [Adsumilli]) configured to display the first and second fields of view to provide a complete view of the scene comprising the first and second fields of view (e.g. see (500, 820A) and (502, 820B) in Figs. (5, 8) respectively; [Adsumilli]) adjoining at a stitching interface corresponding to an intersection of the first and second fields of view in the overlap area, (e.g. see also (520, 830) in at least Figs. (5, 8); [Adsumilli; 0065; 0090])
wherein the stitching interface is a position where the first and second fields of view meet one another; (e.g. see analogous in at least [Adsumilli; 0065; 0090])
at least one object detector configured to detect an object in the scene; and (e.g. see detection (250) and stitch (245) modules of the same, Fig. 2; [Adsumilli; 0074])
a controller in communication with the camera system, the at least one object detector, and the at least one display, (e.g. see analogous architecture in Fig. 2; [Adsumilli])
 wherein the controller includes a stitching algorithm configured to evaluate the proximity of the object to the overlap area (e.g. see stitch module (245) running stitching algorithm techniques as shown in Figs. ((4, 6) and (7, 9)) respectively, taking object’s velocity, distance, depth and/or location information into account; [Adsumilli; 0049])
Adsumilli further discloses that - stitching operations can be run simultaneously using a multi-threaded system architecture for each depth, image feature, region, sub-region (sub-block), likelihood percentage, predicted view position, and the like. Once the regions and sub-regions are categorized and the quality/performance of the stitch method is identified and selected (either statically or dynamically), all stitching operations can be performed in parallel such that the stitching for the entire image or video frame with varying quality of stitches on varying depths and regions/sub-regions; [0094]; 
…however Adsumilli fails to specifically describe the – “line-shift adjustment feature of the stitch-lines” as claimed. 
In a similar filed of endeavor (i.e. including automobile/other industries; [0065]), Abbas teaches an optimized mosaic stitching technique and device, as shown in at least Fig. 8, wherein - adjust at least one of the first and second fields of view to dynamically adjust the stitching interface such that the object does not cross the stitching interface – (e.g. a pre-defined stitch line can be re-defined, by the algorithm, to favor one of the source images over the other in the overlap areas during post processing. This may allow for a jagged or irregularly defined stitching line; such as may be useful to include or exclude objects/persons from one of the cameras fov as desired; [Abbas; 0101]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the stitching technique of Adsumilli with the artifact optimized technique of Abbas, in order to provide (e.g. an efficient artifact-free stitching/re-stitching image mosaic generation, for different classes and resolution/quality images; [Abbas; Summary].)

Claim 2. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein the object detector includes one of an image based detection system and a 3D space detection system; (e.g. the same implementation may be done for multiple variations of dimensions dimensional arrays, and coordinate systems; [Abbas; 0073; 0075; 0084]; the same motivation applies as given to claim 1 above.)

Claim 3. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein the first and second fields of view correspond to distinct class views; (e.g. similarly implemented for different quality and view class; [Abbas; 0041-0042]; same motivation applies as given to claim 1 above.) 

Claim 4. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein first and second fields of view each have a maximum field of view that provides the overlap area, and the controller is configured to reduce at least of the first and second fields of view from its maximum field of view to provide the stitching interface; (e.g. using wide field of view, for both symmetric/asymmetric lensing configs; [Abbas; 0045; 0050-0052]; the same motivation applies as given to claim 1 above.) 

Claim 5. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein at least one of the first and second field of view is distorted at the stitching interface; (The same rationale and motivation applies as given to claim 1 above).

Claim 6. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein the controller evaluates the proximity of the object to the stitching interface by at least one of determining whether the object is approaching the overlap area, the object is in the overlap area, and/or the object is exiting the overlap area. (The same rationale and motivation applies as given to claim 1 above). In addition see threshold control values for distance, velocity, etc, as shown in at least Fig. 9; [Adsumilli; 0049; 0092]). 

Claim 7. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein the controller is configured to determine whether the object is human, and wherein the stitching algorithm is configured to give priority to a first classification of objects over a second classification of objects. (The same rationale and motivation applies as given to claim 1 above). In addition see object classification in at least Fig. 6 (s606); [Adsumilli; 0069-0070]. See also priority assignment to specific detected objects [Adsumilli; 0039]).  

Claim 8. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 7, wherein the first classification of objects is human objects, the second classification of objects is non- human objects, and wherein the classification of human objects includes humans and objects likely to include humans. (The same rationale and motivation applies as given to claim 1 above). In addition see object classification in at least Fig. 6 (s606); [Adsumilli; 0069-0070]).  

Claim 9. (Original) Adsumilli/Abbas discloses The camera mirror system of claim 7, wherein the first classification of objects is a nearest object to vehicle classification. (The same rationale and motivation applies as given to claim 1 above). In addition see object classification in at least Fig. 6 (s606); [Adsumilli; 0069-0070]).    

Claim 10. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein the at least one object detector is a 3D space object detector including at least one of the camera system, a radar sensor, a LIDAR sensor, an infrared sensor, and/or an ultrasonic sensor; (e.g. using two or more lenses providing a stereo view, including (i.e. infrared, sonic, radar, lidar, etc) sensing techniques, and/or any other form of capture, for use in at least 3D video and photography; [Abbas; 0084]; the same motivation applies as given to claim 1 above.) 

Claim 11. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein the at least one object detector is an image detection system configured to detect an object using a neural network detection. Examiner notes in taking regarding the well-known and use of AI (artificial intelligence) and CNN algorithm techniques for image processing, way before the invention was made/filed.  

Claim 12. (Original) Adsumilli/Abbas discloses - The camera mirror system of claim 1, wherein the camera system includes at least a third field of view of the scene, wherein the third field of view includes a corresponding overlap area with at least one of the first field of view and the second field of view and (e.g. see Fig. 3 for different fov analysis using combination of the images captured by a multi-camera array; [Adsumilli; 0052])
wherein the stitching algorithm is configured to evaluate the proximity of the object to the corresponding overlap area and adjust at least one of the 367950-055PUS 1 third field of view and the at least one of the first and second field of view and ensure that the object is depicted on the at least one display; (e.g. see threshold control values for distance, velocity, etc, as shown in at least Fig. 9; [Adsumilli; 0049; 0092]). 

Claim 13. (Original) Adsumilli/Abbas discloses - A method of displaying multiple vehicle camera views, comprising the steps of: sensing first and second images respectively in first and second fields of view of a scene, the first and second fields of view have an overlap area with one another and stitching the first and second images using a stitching interface to create a third image, wherein the stitching interface is a position where at least one of the first and second fields of view to meet one another; detecting a proximity of an object in the scene to the stitching interface; dynamically adjusting the stitching interface such that the object does not cross the stitching interface; and displaying the third image. (Current lists all the same elements as recite in Claim 1 above, but in “method form” rather than “system form”), and is/are therefore on the same premise.)

Claim 14. (Original) Adsumilli/Abbas discloses - The method of claim 13, wherein the sensing step is performed using first and second cameras respectively providing the first and second fields of view each having a maximum field of view that provides the overlap area. (The same rationale and motivation applies as given to Claims (1 and 4).) 

Claim 15. (Original) Adsumilli/Abbas discloses - The method of claim 14, wherein the dynamically adjusting step includes using less than the maximum field of view of at least one of the first and second cameras for display. (The same rationale and motivation applies as given to Claims (1 and 4).)  

Claim 16. (Original) Adsumilli/Abbas discloses - The method of claim 15, wherein the dynamically adjusting step includes shifting the stitching interface away from the object in response to the object entering the overlap area. (The same rationale and motivation applies as given to Claim (1). In addition see similar shifting technique [Abbas; 0101]).

Claim 17. (Original) Adsumilli/Abbas discloses - The method of claim 16, wherein the dynamically adjusting step further includes snapping the stitching interface behind the object. (The same rationale and motivation applies as given to Claim (1). In addition see similar shifting technique [Abbas; 0101]). 

Claim 18. (Original) Adsumilli/Abbas discloses - The method of claim 17, wherein the dynamically adjusting step further comprises the stitching interface following the object after snapping behind the object. (The same rationale and motivation applies as given to Claim (1). In addition see similar shifting technique [Abbas; 0101]). 

Claim 19. (Original) Adsumilli/Abbas discloses - The method of claim 13, wherein the detecting step includes sensing the object using at least one of a camera including at least one of first and second camera respectively providing the first and second fields of view, a (The same rationale and motivation applies as given to Claims (1 and 10).)    

Claim 20. (Original) Adsumilli/Abbas discloses - The method of claim 19, wherein the detecting step includes evaluating the proximity of the object to the overlap area by determining whether the object is approaching the overlap area, in the overlap area, or exiting the overlap area. (The same rationale and motivation applies as given to Claims (1, 12).)

Claim 21. (Original) Adsumilli/Abbas discloses - The method of claim 13, wherein the detecting step includes determining a classification of the object, and the adjusting step includes prioritizing objects having a first classification over objects not having the first classification when dynamically adjusting the stitching interface. (The same rationale and motivation applies as given to claim 1 above. In addition see object classification in at least Fig. 6 (s606); [Adsumilli; 0069-0070]. See also priority assignment to specific detected objects [Adsumilli; 0039]).  

Claim 22. (Original) Adsumilli/Abbas discloses - The method of claim 13, wherein the detecting step includes detecting at least one of a proximity to the vehicle and a time to collision with the vehicle and the adjusting step includes prioritizing a closest object to the vehicle when dynamically adjusting the stitching interface. (The same rationale and motivation applies as given to claim 1 above. In addition see object classification in at least Fig. 6 (s606); [Adsumilli; 0069-0070]. See also priority assignment to specific detected objects [Adsumilli; 0039]).  

                 Examiner’s Notes

6.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

                  Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 20170006219 A1	Adsumilli; et al.	G06K9/46; H04N5/23238; G06T3/4038; 

US 20180244199 A1	Gyori; et al.		G06T3/4038; H04N7/181; G06T11/60; 
US 9071752 B2		Kuo; et al.		G06T3/0062; H04N5/23238

7.2.       Non Patent Literature:

_ Fast stitching algorithm for moving object detection and mosaic construction; Jun – 2003.
_ Automatic panoramic image stitching using invariant features; Brown; 2007.

        CONCLUSIONS

8.     Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A
shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the
mailing date of this final action and the advisory action is not mailed until after the end of the
THREE-MONTH shortened statutory period, then the shortened statutory period will expire
on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)
will be calculated from the mailing date of the advisory action. In no event, however, will the
statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.